SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): March 12, 2010 GUANGZHOU GLOBAL TELECOM, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) Florida 333-130937 59-3565377 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (COMMISSION FILE NO.) (IRS EMPLOYEE IDENTIFICATION NO.) Room 03/04, 16/F, Jinke Building, No.17/19, Guangwei Road Guangzhou, China 510180 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (86) 20-8317-2821 (ISSUER TELEPHONE NUMBER) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 5.02 DEPARTURE OF DIRECTORS OR PRINCIPAL OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF PRINCIPAL OFFICERS. Resignation of Officer Effective March 12, 2010, Mr. Richard Yan resigned as the Chief Financial Officer of Guangzhou Global Telecom, Inc. (the Company”) due to personal reasons. There were no disagreements between Mr. Yan and us or any officer or director of the Company. Our Board of Directors is in the process of identifying a candidate to fill the vacancy created by Mr. Yan’s resignation. ITEM 9.01 EXHIBITS. (c) Exhibits. None 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. GUANGZHOU GLOBAL TELECOM, INC. Date: March 22, 2010 By: /s/Yankuan Li Yankuan Li Chairman and Chief Executive Officer 3
